SIMPSON, Justice.
The petition for certiorari seeks to review the opinion and judgment of the Court of Appeals with respect to certain remarks of the court and the allowance of certain testimony of witnesses, the admission of which was held to be error without injury under Supreme Court Rule 45, Code 1940, Tit. 7 Appendix.
The principle which governs us in undertaking such a review is “that this court, upon certiorari, w;ill review the Court of Appeals only on questions of law, and not upon the finding of fact or application of the law to the facts, or the application of the doctrine of error without injury, unless the facts are fully stated in the opinion of the Court of Appeals so that a review may be effected without an examination of the record filed in the Court of Appeals.” Parham v. State, 217 Ala. 398, 399, 116 So. 418; City of Birmingham v. Lynch, 240 Ala. 24, 197 So. 48. Using this settled rule as our guide, we must and do hold that it is impossible to review the matters complained of' in the petition for the reason that for an intelligent understanding of the questions raised, it would be necessary to resort to the record for the purpose of ascertaining whether the action of the court in the premises did in fact result in substantial prejudice to the defendant.
So concluding, we must deny the petition.
Certiorari denied.
LIVINGSTON, C. J., and FOSTER and GOODWYN, JJ., concur.